This appeal is from a conviction in the District Court of Montague County for transporting intoxicating liquor, with punishment fixed at eighteen months in the penitentiary.
There are no bills of exception in the record to the reception or rejection of any testimony. There is a bill to the refusal of a new trial, and one to the overruling of appellant's motion for an instructed verdict.
Appellant's motion for a new trial set up the fact that through a statement made by some one in the court room the jury derived information that a witness by the name of Hester had been arrested for perjury. This was claimed as hurtful to defendant's cause. The matter was contested by the state and several controverting affidavits filed. When it was presented to the court he overruled the motion, certifying that he did so after hearing evidence and the argument of counsel. It appearing that evidence was heard, this court would not be in position to say that the trial court was not justified in his action. It further appears that the witness Hester was a state *Page 284 
witness, and it is not quite clear to us how the statement, if made, could have affected the rights of the accused.
Reverting to the other bill of exceptions complaining of the refusal of the court to instruct a verdict favorable to appellant, it seems to us that the court was entirely correct in his action. Henry Hester testified for the state that on the occasion in question he went with appellant and one Taylor to a point ten or twelve miles east of Ringgold, and that they got a half gallon of whiskey, that Taylor and appellant went somewhere and got the whiskey and brought it back to the car and that they all then drove back together to Bowie from the place where they got it. He said that the whiskey belonged to the bunch, that he did not pay anything for the whiskey, or have any interest in it. Two other witnesses testified for the State to seeing the party composed of Taylor, appellant and Hester, and that appellant had a jug of whiskey in his possession down near the railroad crossing south of Ringgold, that he carried the jug or jar of whiskey down to a car and gave a party a drink and brought it back and put it in the car from which he had taken it.
As we view the law, neither of the three witnesses were accomplices. Our statute specifically exempts persons who occupy the attitude either of purchasers, joint possessors or transporters of intoxicating liquor, from the taint of being accomplices. As far as we understand this record Hester's only connection with the liquor was that of a transporter, and neither of the other witnesses had any criminal connection with it at all.
Believing the evidence sufficient to justify the jury's verdict, and being unable to agree with any contention made by appellant, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.